       Case 4:82-cv-00866-DPM Document 5609 Filed 05/29/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT,                                      PLAINTIFFS
et al.

v.                          No. 4:82-cv-866-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT,                              DEFENDANTS
et al.

EMILY McCLENDON, et al.                                       INTERVENORS

     JOINT PROPOSAL TO THE COURT REGARDING SCHOOL TOURS

      Pursuant to the Court’s request at the recent Status Conference, the Parties

submit this Joint Report to the Court Regarding School Tours:

      1.     The Parties have conferred regarding a proposed schedule and course

for the school tours this summer.

      2.     The Parties propose the following order of schools for the tour: (1) Mills

High School, ROTC Building; (2) Sylvan Hills High School including the Freshman

Academy; (3) Lester Elementary School; (4) New Middle School in Jacksonville (under

construction/Drive-by viewing); (5) Jacksonville High School; (6) Taylor Elementary

School.

      3.     Given the revised trial schedule, the Parties believe it makes sense to

conduct the school tours in the first week of August 2020, instead of interrupting the

PCSSD trial to conduct the tours. Thus, the Parties suggest August 4, 2020, for the

school tours to be conducted.




                                          1
      Case 4:82-cv-00866-DPM Document 5609 Filed 05/29/20 Page 2 of 3



                                       Respectfully Submitted,


                                By:    Scott P. Richardson (2001208)
                                       McDaniel, Wolff &Benca, PLLC
                                       1307 West 4th St.
                                       Little Rock, AR 72201
                                       501.954.8000
                                       scott@mwbfirm.com

                                       Attorney for Jacksonville/North Pulaski
                                       School District


Austin Porter Jr., (86145)             Lawrence A. Walker
PORTER LAW FIRM                        Shawn Childs
323 Center Street, Suite 1035          JOHN W. WALKER, P.A.
Little Rock, Arkansas 72201            1723 S. Broadway
Telephone: 501-244-8200                Little Rock, Arkansas 72206
Facsimile: 501-372-5567
Email: Aporte5640@aol.com

Robert Pressman
22 Locust Avenue
Lexington, Massachusetts 02421

Attorneys for Intervenors

AND

M. Samuel Jones III (76060)                  Jay Bequette
Devin R. Bates (2016184)                     Cody Kees
Amanda Orcutt                                Bequette Billingsley & Kees, P.A.
MITCHELL, WILLIAMS, SELIG,                   425 West Capitol Ave., Suite 3200
GATES & WOODYARD, P.L.L.C.                   Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800          Telephone: (501) 374-1107
Little Rock, Arkansas 72201                  Facsimile: (501) 374-5092
Telephone: (501) 688-8800                    jbequette@bbpalaw.com
Facsimile: (501) 688-8807                    ckees@bbpalaw.com
sjones@mwlaw.com
dbates@mwlaw.com

Attorneys for Pulaski County Special
School District



                                         2
Case 4:82-cv-00866-DPM Document 5609 Filed 05/29/20 Page 3 of 3




                              3
